Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered October 4, 2001, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the second degree and three counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an aggregate term of nine years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. The People disproved defendant’s agency defense beyond a reasonable doubt (see People v Lam Lek Chong, 45 NY2d 64, 74-75 [1978], cert denied 439 US 935 [1978]). The evidence overwhelmingly supported the conclusion that defendant was a participant in the drug-selling operation, with an ongoing working relationship with the other participants, and that he was not acting as an extension of the buyer. Concur—Mazzarelli, J.P., Sullivan, Friedman, Gonzalez and Catterson, JJ.